HOUGH, Circuit Judge
(after stating tlie facts as above). [1] It is quite likely true that this bill of lading was issued by mistake, fraud, or ignorance. But such speculation is immaterial, for the Netherlands Company has always admitted that it carried the skins thereunder from Rotterdam to Philadelphia, and it is apparent that no other shipping document exists covering transportation from Marseilles to Rotterdam.
There is no plea or proof of fraud, and the most favorable view of tlie matter for appellant is to regard the bill as if it were what it ought to have been, and was perhaps ignorantly intended to be — a *322through bill issued by the German Line, and providing for delivery to the appellant as a connecting carrier at Rotterdam. So read, it is a very ordinary document.
Considering the paucity of evidence, which must have been apparent long before the much-delayed trial occurred, we think that this litigation has grown out of the unnecessary allegation of the libel that the skins fell into Marseilles harbor. At trial this was disregarded, and libelant relied on legal presumptions, which were and always had been obvious enough.
The trial court was clearly right in not tying libelant to his allegation of time and place of injury. The substantive facts of shipment, contract, transportation, and some damage were alleged, and after that the rule of The Gazelle, 128 U. S. 487, 9 Sup. Ct. 139, 32 L. Ed. 496, applied; there was no surprise, and inaccuracy as to subordinate facts does not prevent appropriate relief.
Treating the bill of lading as above indicated (which is what appellant now contends for), there is nothing to overcome the effect of. the receipt in good order (Gulden v. Hijos, etc., 252 Fed. 577, 164 C. C. A. 493); nor is there anything to rebut the presumption of fact that-“goods * * * delivered in good condition remain so until they are shown to be in bad condition, which happens only on their delivery” (per Holmes J., Moore v. N. Y., etc., R. R., 173 Mass. 335, 53 N. E. 816, 73 Am. St. Rep. 298; for fuller statement see Moore on Carriers [2d Ed.] vol. 2, p. 776).
Therefore the mere fact of damage, existing on delivery, threw on the delivering carrier the burden of either showing that a good exception covered the kind of injury existing, or that the hurt had been inflicted by a preceding carrier; this has not been done.
Complaint regarding the award of damages is, we think, ill founded. The skins were not examined for some 10 days after delivery; they were in bales, and were wet on the inside; the outside had been wet, but had dried. Their condition was not due to sweat, which was an excepted risk. There was evidence that they had been shipped perfectly dry. We think this, if believed, was prima facie proof.
[2] The dismissal in usual form of the libel as against the German Tine was, we think, error. What prevented trial of the case as to that respondent was the war, and some contract is inferable from the proved fact that the German ship carried the skins to Rotterdam. The form of dismissal may be taken as prejudicial to the Netherlands Company’s probable right to exoneration.
The decree is modified, by directing that the libel be dismissed as to the German Line without prejudice to any rights the libelant or Netherlands Company may have as against that respondent, and, as so modified, is affirmed, with interest and costs.